DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 9/8/2022 is acknowledged. Claims 1, 5, and 23 are amended. Claims 25, 27-28, 30 and 32-33 are canceled. Claims 40-45 are newly added. Currently claims 1-3, 5, 7, 10, 13, 15-16, 18, 20, 23-24 and 39-45 are pending in the application.
Previous rejections are withdrawn in view of the above amendment.
Claims 1-3, 5, 7, 10, 13, 15-16, 18, 20, 23-24 and 39-45 are rejected on a new ground of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 16, 39, 42 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (“Angular and Wavelength Simultaneous Selection in Transparent OPVs Based on Near-Infrared Bragg Reflector and Antireflection Coating”).
Regarding claim 1, Wei et al. discloses an organic photovoltaic cell (OPV), comprising:
a first electrode (see bottom ITO in Fig. 1);
a second electrode (see top ITO in Fig. 1);
an active layer (see absorbing layer of ClAlPc/C60 in Fig. 1) comprising at least one donor material (see ClAlPc in Fig. 1) and at least one acceptor material (see C60 in Fig. 1), positioned between the first electrode (e.g. bottom ITO) and the second electrode (e.g. top ITO);
an outcoupling layer (see near-infrared Bragg reflector) positioned adjacent to the first electrode layer (or bottom ITO, see fig. 1) such that the first electrode (or bottom ITO) is positioned between the outcoupling layer (or near-infrared Bragg reflector) and the active layer (or absorbing layer, see fig. 1);
wherein the outcoupling layer (or the near infrared Bragg reflector) comprises a plurality of sublayers having aperiodic thickness (D = (D2, D3 … D7); see Fig. 1, section “2. Structure” and last two paragraphs of “3. Theoretic Analysis”);
wherein the organic photovoltaic cell is at least semi-transparent to at least one wavelength range (or see visible light is transmitted through the solar cell by yellow arrow in fig. 1(a)).

Regarding claims 2-3, Wei et al. discloses an organic photovoltaic cell as in claim 1 above, wherein Wei et al. discloses reflecting near-infrared light (see fig. 1). Therefore, the outcoupling layer of modified Wei et al. is configured to reflect at least a portion of light in a second wavelength range, wherein the second wavelength range comprises near-infrared light.

Regarding claim 16, Wei et al. discloses an organic photovoltaic cell as in claim 1 above, wherein Wei et al. discloses a thickness of a sublayer to be 124.265nm or 122.684nm, or a thickness of a pair of low and high refractive index material SiO2/TiO2 to be 197.533nm (or 124.265nm+73.268nm) or 204.665nm (or 122.684nm+81.981nm, see last paragraph of section “3. Theoretical Analysis”). 124.265nm, 122.684nm, 197.533nm, and 204.665 nm are right within the claimed range of 100-300nm. As such, Wei et al. teaches the outcoupling layer has a thickness, or a thickness of a sublayer or a thickness of a pair of sublayers, in a range of 100-300nm. 

Regarding claim 39, Wei et al. discloses a photovoltaic cell as in claim 1 above, wherein Wei et al. discloses an anti-reflective coating positioned over the second electrode (or the top ITO) such that the second electrode (or the top ITO) is positioned between the anti-reflective coating and the active layer (or the absorbing layer, see Fig. 1).

Regarding claim 42, Wei et al. discloses an organic photovoltaic cell (OPV) as in claim 1 above, wherein Wei et al. discloses the outcoupling layer (or near infrared Bragg reflector) is configured to transmit visible light and reflect or recycle near-infrared light back to the active layer (or the absorbing see the arrows in Fig. 1). Therefore, the coupling layer (or the near-infrared Bragg reflector) of Wei et al. is configured to improve or enhance transmission of visible light, and to reflect or recycle near-infrared light for absorption within the active layer as claimed.

Regarding claim 44, Wei et al. discloses an organic photovoltaic cell (OPV), comprising:
a first electrode (see bottom ITO in Fig. 1);
a second electrode (see top ITO in Fig. 1);
an active layer (see absorbing layer of ClAlPc/C60 in Fig. 1) comprising at least one donor material (see ClAlPc in Fig. 1) and at least one acceptor material (see C60 in Fig. 1), positioned between the first electrode (e.g. bottom ITO) and the second electrode (e.g. top ITO);
an outcoupling layer (see near-infrared Bragg reflector) positioned adjacent to the first electrode layer (or bottom ITO, see fig. 1) such that the first electrode (or bottom ITO) is positioned between the outcoupling layer (or near-infrared Bragg reflector) and the active layer (or absorbing layer, see fig. 1);
wherein the outcoupling layer (or the near infrared Bragg reflector) is configured to as an external coating (see Fig. 1);
wherein the organic photovoltaic cell is at least semi-transparent to at least one wavelength range (or see visible light is transmitted through the solar cell by yellow arrow in fig. 1(a)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. as applied to claim 1 above, and further in view of Anderson et al. (US 2003/0175557).
Regarding claim 5, Wei et al. discloses an organic photovoltaic cell as in claim 1 above, wherein Wei et al. shows the antireflective coating is on top of the photovoltaic cell and the coupling layer at the bottom is for reflecting near infrared wavelength range (see Fig. 1). As such, the reflected near infrared wavelength range must be transmitted through the absorbing layer (or active layer) from the top.
Wei et al. does not disclose a substrate positioned between the second electrode and the anti-reflective coating.
Anderson discloses a transparent substrate (6, figs. 1 and 5) provided with an antireflective film (A) such that the substrate (6) is positioned between the second electrode (or the top electrode) of the solar cell (9) and the antireflective layer (A, see fig. 5). Anderson teaches such substrate would carry the antireflective layer to increase the transmission through the substrate within a broad wavelength band, especially in the visible and infrared (see [0001] and [0008]) in order to increase the efficiency and optimize the transmission of solar energy through the substrate (or glass) in the wavelengths important for the solar cell ([0005]).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the photovoltaic cell of Wei et al. by incorporating a substrate carrying the antireflective coating such that the substrate is positioned between the second electrode (or top electrode) and the antireflective coating as taught by Anderson; because Wei et al. explicitly teaches reflecting near infrared wavelength range which must be transmitted at the top of the photovoltaic cell, and Anderson teaches such substrate would carry the antireflective layer to increase the transmission through the substrate within a broad wavelength band, especially in the visible and infrared (see [0001] and [0008]) in order to increase the efficiency and optimize the transmission of solar energy through the substrate (or glass) in the wavelengths important for the solar cell ([0005]).
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. as applied to claim 1 above, and further in view of Zhang et al. (“Ultrathin, Smooth, and Low-Loss Al-Doped Ag Film and Its Application as a transparent Electrode in Organic Photovoltaics”, Cite No. 18 of Other Documents in IDS 7/28/2021).
Regarding claims 7 and 10, Wei et al. discloses an organic photovoltaic cell as in claim 1 above.
Wei et al. does not teach the first electrode (or bottom ITO) having a thickness of less than 15 nm and comprising two metals.
Zhang et al. discloses an ultrathin, smooth, and low-loss electrode comprising two metals, Al and Ag (see title), and having a thickness of 6, 7, 9 and 11 nm (Figures 2-3). Zhang et al. teaches such electrode has high transparency while retaining good electrical conductivity (see page 4, first paragraph of first column), simple deposition process, close to flatness, high transmittance, high conductivity, and easy device integration thereby enhancing the performance of the organic photovoltaic device (see page 5, paragraph bridging the first and second columns). 6, 7, 9 and 11 nm is right within the claimed range of less than 15nm.
It would have been obvious to on skilled in the art before the effective filing date of the claimed invention to modify the organic photovoltaic cell of Wei et al. by using the electrode comprising two metals and having a thickness of 6, 7, 9 and 11 nm as taught by Zhang et al. for the first electrode, because Zhang et al. teaches such electrode has high transparency while retaining good electrical conductivity, simple deposition process, close to flatness, high transmittance, high conductivity, and easy device integration thereby enhancing the performance of the organic photovoltaic device.
Claims 13, 15 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. as applied to claim 1 above, in view of Yim et al. (US 2018/0013100)
Regarding claims 13, 15 and 41, Wei et al. discloses an organic photovoltaic cell as in claim 1 above, wherein Wei et al. discloses reflecting near-infrared wavelength range back to the active layer by using the outcoupling layer (or the near infrared reflector, see Fig. 1), wherein the outcoupling layer (or the near infrared reflector) comprises alternating sublayers of low refractive index SiO2 and high refractive index TiO2 (see fig. 1).
Wei et al. does not teach the plurality of sublayers comprising alternating of low refractive index of first sublayer comprising metal compound such as magnesium fluoride (MgF2) and high refractive index of second sublayer comprising a carbazole derivative such as 4,4-bis(N-carbazolyl)-1,1’-biphenyl (or CBP).  
Yim et al. teaches silicon oxide and magnesium fluoride are equivalent materials having low refractive index, and titanium oxide and 4,4-dicarbazolyl-1,1’-biphenyl (CBP) are equivalent materials having high refractive index ([0011]).
Since the prior art of Yim et al. recognize the equivalency of silicon oxide and magnesium fluoride as the low refractive index materials, and titanium oxide and CBP as the high refractive index materials; it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outcoupling layer of Wei et al. by using magnesium fluoride and CBP taught by Yim et al. in place of silicon oxide (SiO2) and titanium oxide (TiO2) for the low refractive index material and high refractive index material, respectively, as it is merely the selection of functionally equivalent low refractive index material and high refractive index material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Alternatively, Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. as applied to claim 1 above, in view of Pfenninger (US 2009/0095341).
Regarding claim 16, Wei et al. discloses an organic photovoltaic cell as in claim 1 above.
Wei et al. does not teach the thickness of the outcoupling layer (or near-infrared Bragg reflector) in the range of 100-300nm.
Pfenninger et al. teaches using spectral concentrator (114 in fig. 1) formed as a set of coatings, films, or layers including a set of luminescent materials that convert a fraction of a solar spectrum into a relatively narrow, substantially monochromatic energy band that is matched to an absorption spectrum of the photovoltaic cell (104) to be reflected back to the photovoltaic cell (104, see fig. 1) so that much higher solar energy conversion efficiencies of 90 percent or more can be achieved, wherein the thickness of the spectral concentrator is in the range 0.1m to about 100m ([0043]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the photovoltaic cell of Wei et al. by forming the outcoupling layer (or the reflector, or the spectral concentrator) to have a thickness in the range  0.1m to about 100m (or 100nm to 100000 nm) as taught by Pfenninger et al., because Pfenninger et al. teaches such spectral concentrator would convert a fraction of light into an energy band that is allow much higher solar energy conversion efficiencies to be achieved. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 100-300 nm of the range 0.1m to about 100m disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. as applied to claim 1 above, and further in view of Li et al. (“High Efficiency Near Infrared and Semitransparent Non-Fullerene Acceptor Organic Photovoltaic Cells”, Cite No. 6 of Other Documents in IDS 7/28/2021).
Regarding claim 18, Wei et al. discloses an organic photovoltaic cell as in claim 1 above.
Wei et al. does not disclose the at least one acceptor material comprises a non-fullerene acceptor.
Li et al. discloses using non-fullerene acceptors (BT-CIC) would achieve high performance NIR solar cell at low cost (see abstract, conclusions).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the photovoltaic cell of Wei et al. by using a non-fullerene acceptor to achieve high performance NIR solar cell at low cost as taught by Li et al.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. as applied to claim 1 above, and further in view of Li et al. (“High Efficiency Near Infrared and Semitransparent Non-Fullerene Acceptor Organic Photovoltaic Cells”, Cite No. 6 of Other Documents in IDS 7/28/2021) and Gao et al. (“Design and synthesis of low band gap non-fullerene acceptors for organic solar cells with impressively high Jsc over 21 mA cm-2”), and further in view of Nielson (“Non-Fullerene Electron Acceptors for Use in Organic Solar Cells”).
Regarding claim 20, Wei et al. discloses an organic photovoltaic cell as in claim 1 above.
Wei et al. does not disclose using non-fullerene acceptors comprise 4,4, 10,10-tetrakis(4-hexylphenyl)-5, 1 1-(2-ethylhexyloxy)-4, 10-dihydro-dithienyl[1,2- b:4,5b'] benzodi-thiophene-2,8-diyl) bis(2-(3-oxo-2,3-dihydroinden-5,6-dichloro-1-ylidene) malononitrile, and 4,4, 10, 10-tetrakis(4-hexylphenyl)-4, 10-dihydrothieno [2",3":4',5"]thieno[3',2':4,5 ]cyclopenta[1,2-b]thieno[2,3-d]thiophene-2,8-diyl)bis(2-(3-oxo-2,3-dihydroinden- 5,6-difluoro-1-ylidene) malononitrile; and wherein the polymer donor comprises poly[4,8-bis(5-(2-ethylhexy])thiophen-2- yl)benzo[1,2-b;4,5-b']dithiophene-2,6-diyl-alt-(4-(2-ethylhexyl)-3-fluorothieno[3,4-b |thiophene- )-2-carboxylate-2-6-diyl)].
Li et al. teaches using non-fullerene acceptor comprises 4,4, 10,10-tetrakis(4-hexylphenyl)-5, 1 1-(2-ethylhexyloxy)-4, 10-dihydro-dithienyl[1,2- b:4,5b'] benzodi-thiophene-2,8-diyl) bis(2-(3-oxo-2,3-dihydroinden-5,6-dichloro-1-ylidene) malononitrile (or BT-CIC) would achieve high performance NIR solar cell at low cost (see abstract, conclusions).
Gao et al. teaches using non-fullerene acceptor comprises 4,4, 10, 10-tetrakis(4-hexylphenyl)-4, 10-dihydrothieno [2",3":4',5"]thieno[3',2':4,5 ]cyclopenta[1,2-b]thieno[2,3-d]thiophene-2,8-diyl)bis(2-(3-oxo-2,3-dihydroinden- 5,6-difluoro-1-ylidene) malononitrile (or TTIC-F, see Fig. 1). Gao et al. teaches such non-fullerene acceptor would work with near-infrared absorption to give high performance such that higher efficiencies could be obtained (see conclusions).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modified the photovoltaic cell of Wei et al. by using the non-fullerene acceptors of BT-CIC and TTIC-F taught by Li et al. and Gao et al., because both Li et al. and Gao et al. disclose such non-fullerene acceptors would allow higher efficiencies or higher performance of the photovoltaic cell to be achieved. In addition, it would have been obvious to one skilled in the art to combine BT-CIC and TTIC-F or the like to obtain broader absorption, where doing so is technically feasible and further increase the efficiency and performance of the photovoltaic cell. See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).
Modified Wei et al. does not teach the polymer donor comprises poly[4,8-bis(5-(2-ethylhexy])thiophen-2- yl)benzo[1,2-b;4,5-b']dithiophene-2,6-diyl-alt-(4-(2-ethylhexyl)-3-fluorothieno[3,4-b |thiophene- )-2-carboxylate-2-6-diyl)].
Nielsen et al. teaches using polymer donor comprises poly[4,8-bis(5-(2-ethylhexy])thiophen-2- yl)benzo[1,2-b;4,5-b']dithiophene-2,6-diyl-alt-(4-(2-ethylhexyl)-3-fluorothieno[3,4-b |thiophene- )-2-carboxylate-2-6-diyl)] (or PBDTT-F-TT) among others polymer donors being used together with non-fullerene electron acceptors (see pages 2804, table 1, page 2806, also see abbreviations).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used polymer donor comprising poly[4,8-bis(5-(2-ethylhexy])thiophen-2- yl)benzo[1,2-b;4,5-b']dithiophene-2,6-diyl-alt-(4-(2-ethylhexyl)-3-fluorothieno[3,4-b |thiophene- )-2-carboxylate-2-6-diyl)] (or PBDTT-F-TT) together with non-fullerene electron acceptors as taught by Nielsen et al., because such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claims 23-24 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. as applied to claim 1 above, in view of Chang et al. (“Conjugated polyelectrolyte and zinc oxide stacked structure as an interlayer in highly efficient and stable organic photovoltaic cells”).
Regarding claims 23-24 and 43, Wei et al. discloses an organic photovoltaic cell as in claim 1 above. 
Wei et al. does not disclose an interfacial layer comprising a non-fullerene surfactant material and being positioned between a buffer layer comprising ZnO and the active layer, wherein the non-fullerene surfactant material of the interfacial layer is selected from the group consisting of PFN, PFN-Br, PFN-2TNDI, and ICFA.
Chang et al. discloses incorporating ZnO/conjugated polyelectrolyte (CPE) of PFN as an electron transporting layer would improve the electron collection efficiency and reduce the leakage current thereby improving the device reliability and achieving highly efficient and stable photovoltaic device (see abstract, Fig. 1, Table 1, Conclusions), wherein the ZnO layer is positioned between the first electrode (ITO, fig. 1) and the second electrode (Ag, fig. 1), and the CPE (of PFN) is positioned between and adjacent to the ZnO layer and the active layer (PCBM and PTB7, see fig. 1). As such, the ZnO layer of Chang et al. corresponds to the claimed buffer layer and the CPE of PFN of Chang et al. corresponds to the claimed interfacial layer comprising a non-fullerene surfactant material which is selected to be PFN. 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the photovoltaic cell of Wei et al. by incorporating the stacked layers of ZnO/PFN between the first electrode (e.g. bottom ITO) and the active layer (e.g. C60/ClAlPc) as an electron transporting layer as taught by Chang et al., because Chang et al. teaches such stacked layer s would improve the electron collection efficiency and reduce the leakage current thereby improving the device reliability and achieving highly efficient and stable photovoltaic device.
Claim(s) 1 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (“Angular and Wavelength Simultaneous Selection in Transparent OPVs Based on Near-Infrared Bragg Relecftor and Antireflection Coating”) in view of Guichard et al. (WO 2012/018649).
Regarding claim 1, Wei et al. discloses an organic photovoltaic cell (OPV), comprising:
a first electrode (see bottom ITO in Fig. 1);
a second electrode (see top ITO in Fig. 1);
an active layer (see absorbing layer of ClAlPc/C60 in Fig. 1) comprising at least one donor material (see ClAlPc in Fig. 1) and at least one acceptor material (see C60 in Fig. 1), positioned between the first electrode (e.g. bottom ITO) and the second electrode (e.g. top ITO);
a distributed Bragg reflector configured to reflect near infrared light (see near infrared Bragg reflector, in Fig. 1);
wherein the organic photovoltaic cell is at least semi-transparent to at least one wavelength range (or see visible light is transmitted through the solar cell by yellow arrow in fig. 1(a)).
Wei et al. does not disclose an outcoupling layer positioned on a surface of the first electrode; such that the first electrode is positioned between the outcoupling layer and the active layer, the outcoupling layer is positioned between the distributed Bragg reflector and the first electrode, the distributed Bragg reflector positioned over the outcoupling layer.
Guichard et al. discloses an outcoupling layer (see optical coupling/interlayer 110, fig. 12) is positioned directly above a reflective surface to act as a light trapping and redistribution to maximize and optimize the amount of light trapped in the photovoltaic cells such that incident light is directed and re-disperse wavelengths to the appropriately absorbing photovoltaic material (see fig. 12, [0142-0143], [0199], [0204-0211]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photovoltaic cell of Wei et al. by incorporating an outcoupling layer (or optical coupling/interlayer layer 110) taught Guichard et al. directly above the distributed Bragg reflector which has a reflective surface of Wei et al., because Guichard et al. teaches such outcoupling layer (or optical coupling/interlayer) would act as a light trapping and redistribution to maximize and optimize the amount of light trapped in the photovoltaic cells such that incident light is directed and re-disperse wavelengths to the appropriately absorbing photovoltaic material. In such modification, the outcoupling layer positioned on a surface of the first electrode (or bottom ITO), the first electrode (or bottom ITO) is positioned between the outcoupling layer and the active layer (or the absorbing layer), the outcoupling layer is between the Bragg reflector and the  first electrode (or bottom ITO) as shown in the figure below; and the Bragg reflector is positioned over the outcoupling layer when the photovoltaic cell is turned upside down.

    PNG
    media_image1.png
    217
    247
    media_image1.png
    Greyscale
 (photovoltaic cell of modified Wei et al.)

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (“Angular and Wavelength Simultaneous Selection in Transparent OPVs Based on Near-Infrared Bragg Relecftor and Antireflection Coating”) in view of Guichard et al. (WO 2012/018649), and further in view of Chang et al. (“Conjugated polyelectrolyte and zinc oxide stacked structure as an interlayer in highly efficient and stable organic photovoltaic cells”).
Regarding claim 1, Wei et al. discloses an organic photovoltaic cell (OPV), comprising:
a first electrode (see bottom ITO in Fig. 1);
a second electrode (see top ITO in Fig. 1);
an active layer (see absorbing layer of ClAlPc/C60 in Fig. 1) comprising at least one donor material (see ClAlPc in Fig. 1) and at least one acceptor material (see C60 in Fig. 1), positioned between the first electrode (e.g. bottom ITO) and the second electrode (e.g. top ITO);
a distributed Bragg reflector configured to reflect near infrared light (see near infrared Bragg reflector, in Fig. 1); and
an anti-reflective coating (see anti-reflective coating in Fig. 1) positioned over the second electrode (or top ITO) such that the second electrode (or top ITO) is positioned between the anti-reflective coating and the active layer (or the absorbing layer, see Fig. 1); 
wherein the organic photovoltaic cell is at least semi-transparent to at least one wavelength range (or see visible light is transmitted through the solar cell by yellow arrow in fig. 1(a)).
Wei et al. does not disclose an outcoupling layer positioned on a surface of the first electrode; such that the first electrode is positioned between the outcoupling layer and the active layer, the outcoupling layer is positioned between the distributed Bragg reflector and the first electrode, the distributed Bragg reflector positioned over the outcoupling layer.
Guichard et al. discloses an outcoupling layer (see optical coupling/interlayer 110, fig. 12) is positioned directly above a reflective surface to act as a light trapping and redistribution to maximize and optimize the amount of light trapped in the photovoltaic cells such that incident light is directed and re-disperse wavelengths to the appropriately absorbing photovoltaic material (see fig. 12, [0142-0143], [0199], [0204-0211]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photovoltaic cell of Wei et al. by incorporating an outcoupling layer (or optical coupling/interlayer layer 110) taught Guichard et al. directly above the distributed Bragg reflector which has a reflective surface of Wei et al., because Guichard et al. teaches such outcoupling layer (or optical coupling/interlayer) would act as a light trapping and redistribution to maximize and optimize the amount of light trapped in the photovoltaic cells such that incident light is directed and re-disperse wavelengths to the appropriately absorbing photovoltaic material. In such modification, the outcoupling layer positioned on a surface of the first electrode (or bottom ITO), the first electrode (or bottom ITO) is positioned between the outcoupling layer and the active layer (or the absorbing layer), the outcoupling layer is between the Bragg reflector and the  first electrode (or bottom ITO) as shown in the figure below; and the Bragg reflector is positioned over the outcoupling layer when the photovoltaic cell is turned upside down.

    PNG
    media_image1.png
    217
    247
    media_image1.png
    Greyscale
 (photovoltaic cell of modified Wei et al.)
Modified Wei et al. does not disclose a buffer layer between the first electrode and the second electrode, and an interfacial layer positioned between and adjacent to the buffer layer and the active layer.
Chang et al. discloses incorporating ZnO/conjugated polyelectrolyte (CPE) of PFN as an electron transporting layer would improve the electron collection efficiency and reduce the leakage current thereby improving the device reliability and achieving highly efficient and stable photovoltaic device (see abstract, Fig. 1, Table 1, Conclusions), wherein the ZnO layer is positioned between the first electrode (ITO, fig. 1) and the second electrode (Ag, fig. 1), and the CPE (of PFN) is positioned between and adjacent to the ZnO layer and the active layer (PCBM and PTB7, see fig. 1). As such, the ZnO layer of Chang et al. corresponds to the claimed buffer layer and the CPE of PFN of Chang et al. corresponds to the claimed interfacial layer comprising a non-fullerene surfactant material which is selected to be PFN. 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the photovoltaic cell of Wei et al. by incorporating the stacked layers of ZnO/PFN between the first electrode (e.g. bottom ITO) and the active layer (e.g. C60/ClAlPc) as an electron transporting layer as taught by Chang et al., because Chang et al. teaches such stacked layer s would improve the electron collection efficiency and reduce the leakage current thereby improving the device reliability and achieving highly efficient and stable photovoltaic device.
Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive. 
Applicant argues cited references do not teach an outcoupling layer comprising a plurality of sublayers having aperiodic thicknesses. However, Applicant’s argument is not persuasive. Wei teaches an outcoupling layer (or near-infrared Bragg reflector) comprising a plurality of sublayers having aperiodic thicknesses (see Fig. 1, section “2. Structure” and last two paragraphs of “3. Theoretic Analysis”). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726